Citation Nr: 1740620	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle strain. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hip trochanteric bursitis. 

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for a left hand condition

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for irritable bowel syndrome.

7.  Entitlement to service connection for a gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for an ulcer condition.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for residuals of a traumatic brain injury, claimed as memory loss, tremors, and a neurological disease.

12.  Entitlement to service connection for Alzheimer's disease.

12.  Entitlement to service connection for Parkinson's disease.

13.  Entitlement to service connection for a dental condition

14.  Entitlement to service connection for an eye disorder.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to a total disability rating based on individual unemployability.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1941 to October 1945.  He died in April 2015.  The appellant is the Veteran's surviving spouse.  This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2015, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation, burial benefits, and accrued benefits.  Accordingly, in October 2015, the RO correctly substituted the appellant as the claimant for the purposes of processing the Veteran's claims to completion. See 38 U.S.C.A. § 5121A (West 2014).

The Board notes that the issue of entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) has been certified to the Board for appellate review.  Most recently, it was included as an issue on appeal in a February 2016 Supplemental Statement of the Case.  The Veteran submitted a Notice of Disagreement with the August 2008 rating decision that denied entitlement to service connection for PTSD.  In January 2014, service connection was granted for PTSD, and a noncompensable evaluation was assigned.  In January 2015, the evaluation of PTSD was continued as noncompensable.  The Veteran did not submit a Notice of Disagreement with either adjudication prior to his death in April 2015.  However, a claim of entitlement to an initial compensable rating was pending at the time of the Veteran's death.  A claim pending before VA means that (1) a claimant filed a claim at the AOJ, but the AOJ did not issue an initial adjudication prior to the claimant's death; (2) the AOJ completed an initial adjudication prior to the claimant's death, but the claimant did not file a notice of disagreement, and the period allowed by law for filing a notice of disagreement did not expire prior to death; or (3) the AOJ completed an initial adjudication prior to the claimant's death, but the claimant submitted new evidence within the one year time period under 38 C.F.R. § 3.156 (b) or requested reconsideration and the AOJ did not issue a new decision prior to death. 38 C.F.R. § 3.1010 (g)(1)(i) (2016).  Thus, when the RO substituted the appellant in October 2015, the claim of entitlement to an initial compensable rating for PTSD was pending because the AOJ issued a rating decision continuing the noncompensable evaluation for PTSD in January 2015, the Veteran did not submit a notice of disagreement, and the period allowed by law for filing a notice of disagreement, one year from the date that the AOJ mailed notice of the determination to the claimant, had not yet expired.  38 C.F.R. §§ 3.1010 (g), 20.302 (2016).  

That being said, the appellant, once properly substituted, did not appeal the January 2015 rating decision within one year of the letter notifying the Veteran of the decision.  Thus, while the claim for a compensable disability rating for PTSD was pending at the time of the Veteran's death, the period during which the appellant could appeal has since expired.  The Veteran never filed a notice of disagreement with either the January 2014 or January 2015 rating decisions, and the appellant did not submit a notice of disagreement in the remainder of the one year appeal period, nor did she file any statement that could be liberally construed as a notice of disagreement.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement").

Thus, the Board concludes that the issue of entitlement to an initial compensable evaluation for service-connected PTSD was certified to the Board in error, and it will not exercise jurisdiction over the matter.  

All issues, aside from entitlement a TDIU but including the reopened claims of entitlement to service connection for left ankle and hip disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied service connection for a left ankle chronic sprain and left hip trochanteric bursitis.  The Veteran did not appeal and did not submit new and material evidence within one year.

2.  In a July 2007 rating decision, the RO continued its denial service connection for a left ankle and hip conditions because the evidence submitted was not new and material.  The Veteran did not appeal and did not submit new and material evidence within one year.

3.  The evidence received since the July 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the underlying claims of entitlement to service connection for left ankle and left hip conditions.

4.  Resolving reasonable doubt in the appellant's favor, the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The October 2002 and July 2007 rating decisions denying service connection for a chronic left ankle sprain are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

2.  The evidence received since the July 2007 rating decision is new and material as to the claim of service connection for a chronic left ankle sprain, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The October 2002 and July 2007 rating decisions denying service connection for left hip trochanteric bursitis are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

4.  The evidence received since the July 2007 rating decision is new and material as to the claim of service connection for a left hip condition, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board either grants the benefit sought or remands for further development.  In short, there is no decision unfavorable to the Veteran in the instant decision.  Therefore any failure to meet these duties is harmless error and need not be discussed further

I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In October 2002 and July 2007 rating decisions, the RO denied service connection for left ankle and left hip conditions because the RO found no evidence to support service connection on direct or secondary bases.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the October 2002 decision includes service treatment records, VA examinations conducted in August 2002, and the Veteran's claim, to include statements received during the claim and appeal period.   The August 2002 VA examination showed diagnoses of left hip trochanteric bursitis and chronic left ankle strain.  The examiner opined that neither condition was caused by the Veteran's service-connected bilateral knee disorder.  No opinion was provided that addressed whether either disability was aggravated by service-connected bilateral knee disorders.  

Evidence submitted after the 2007 decision essentially includes the Veteran's statements and a June 2011 VA examination for the left hip and ankle, examinations conducted for other musculoskeletal examinations, and VA treatment records.  The June 2011 examiner opined that it was less likely than not that any left ankle condition was secondary to or "significantly aggravated" by the service-connected bilateral knee disorder.  He also provided rationale for an opinion that a bilateral hip disorder was not caused by the bilateral knee disorder.  But the examiner only opined that a bilateral hip disorder was not aggravated by the service-connected bilateral knee disorder without providing rationale.  However, in a July 2010 VA examination, a VA examiner noted that the Veteran's bilateral knee disorder, degenerative joint disease, particularly his left knee, was unstable with mild laxity.  The knee would lock and to give out, and the Veteran would suffer frequent falls.  This is significant because VA treatment records from August 2012 show the Veteran being admitted to the hospital for treatment after falling on his left hip, suffering a trochanteric contusion.  This bears directly on the question of whether a hip disorder is caused or aggravated by the Veteran's bilateral knee disorder.  

Thus, the Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  For the left ankle condition, the June 2011 examiner found that there was no evidence that the left ankle disorder was significantly aggravated by the Veteran's service-connected bilateral knee disorder, suggesting that there was at least some evidence of aggravation.  Next, the evidence shows that the Veteran fell frequently due to, in part, his service-connected bilateral knee disorder.  One fall in August 2012 resulted in a trochanteric contusion on the left hip.  Given the diagnosis of left hip trochanteric bursitis in the August 2002 VA examination, the evidence received after the most recent final decision is certainly material.  

Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   

II.  TDIU

The instant appeal originates from the Veteran's claim of entitlement to a TDIU in March 2007.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age. 38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the Board notes that the Veteran met the schedular criteria for a TDIU for the entirety of the appeal period.  Since March 2007, he has been service-connected for the following:  right shoulder status post rotator cuff repair with torn biceps muscle, rated 40 percent disabling; degenerative joint disease of the left knee with deranged medial meniscus, with arthritis, rated 10 percent until January 1, 2014, separately rated as deranged medial meniscus as 20 percent until June 22, 2010, 30 percent from June 22, 2010, to January 1, 2014, and 10 percent thereafter; right knee degenerative joint disease associated with deranged medial meniscus with arthritis, rated 10 percent; left foot degenerative arthritis with hallux valgus, rated 10 percent from March 31, 2009; and scars and PTSD, both rated as noncompensable.  

For the entire appeal period, the Veteran had one 60 percent disability, at the very least, based on his combined service-connected disabilities affecting his orthopedic body system, as specified in 38 C.F.R. § 4.16(a)(3).  He had a combined evaluation of 60 percent until March 31, 2009.  Thereafter, he had a combined disability rating of 70 percent until January 1, 2014.  Then, it was reduced to 60 percent.  

Thus, the only remaining question is whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  In this regard, the Board notes that the Veteran was significantly affected by various disorders, service-connected and non-service-connected, prior to his death and that his advanced age likely contributed to his ability to function in a work environment.  The Board will limit its analysis to functional impairment arising from the Veteran's service-connected disabilities.  

A VA examination was conducted for the Veteran's service-connected joint conditions in July 2010.  The examiner opined that the Veteran would not be able to perform his past profession as a forester, as the Veteran was unable to lift, push, pull, or hold his own weight with his right arm.  The Veteran would only likely be able to perform in a sedentary job that did not require the use of his right extremity, his dominant extremity.  The right shoulder disorder impaired the Veteran for all activities of daily living other than self-feeding.  It impaired the Veteran for all instrumental activities of daily living.  For the service-connected bilateral knee disorder, the examiner noted that the Veteran was impaired for all activities of daily living, instrumental or not, other than self-feeding and self-medicating.  The left foot degenerative arthritis moderately impacted the Veteran's activities of daily living and severely impaired him for instrumental activities of daily living due to the Veteran's limited ability to bear weight.  The examiner noted that the Veteran would meet all the criteria for housebound status, as he no longer would drive, was non-ambulatory, would require assistance with all instrumental activities of daily living, and with all activities of daily living other than self-medication.  

In an April 2013 VA examination, the examiner found that the Veteran's left foot disability would preclude the Veteran from performing any tasks requiring repeated use or cold.  The same opinion was provided for the right shoulder and bilateral knee disorders.  In a December 2014 VA knee examination, the examiner noted that the Veteran was unable to stand and required assistance with transfers.  

After a review of the evidence, the Board resolves reasonable doubt in the appellant's favor and finds that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  The evidence during the appeal period indicates that the Veteran's service-connected orthopedic conditions prevented all duties aside from perhaps light capacity work or sedentary work.  However, even sedentary work was limited to activities he could perform with his left extremity, as his dominant right extremity was severely limited.  The VA opinions attribute a significant amount of functional impairment to the Veteran's service-connected disorders.  The Board has considered the Veteran's occupational history and clinical findings regarding his service-connected disabilities.  Accordingly, the Board resolves all reasonable doubt in the appellant's favor and finds that the record is sufficient to establish that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.   


ORDER

New and material evidence received, the claim of entitlement to service connection for a left ankle disorder is reopened.

New and material evidence received, the claim of entitlement to service connection for a left hip disorder is reopened.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.





REMAND

First, remand for the service connection claims is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as any relevant VA medical center.  38 C.F.R. § 3.159 (c)(2).  In a July 2015 statement, the appellant indicated that the Veteran had been involved with the VA healthcare system for many years.  From September 2002 until his death in April 2015, he received treatment at the Roseburg VA Medical Center.  The appellant also reported that the Veteran had received treatment at the Portland VA Medical Center from approximately 1965 until September 2002.  She described that he had numerous appointments with his primary care provider, podiatry, vision, urology, and cardiology over the years.  

The Board has conducted a thorough review of the electronic record, and notes that complete records from the Roseburg VA Medical Center seem to be associated with the electronic record.  However, records from the Portland VA Medical Center, from 1965 to 2002, are incomplete.  The Board finds that these records are necessary because the Veteran and appellant have contended that many claimed disabilities were treated throughout this time period.  Thus, remand is required to obtain VA treatment records from 1965 to 2002.    

Next, remand is required to obtain addendum opinions for the claims of entitlement to service connection to left ankle, left shoulder, and bilateral hip disorders.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination for these claims was conducted in June 2011.  Then, the examiner provided rationale for his conclusion that left ankle and hip disorders were not caused by the Veteran's service-connected bilateral knee disorder, and that a left shoulder disorder was not caused by service-connected right shoulder disorder.  However, no rationale was provided for the examiner's conclusion that these disorders were not aggravated by the Veteran' service-connected musculoskeletal disorders.  Accordingly, the VA examinations are inadequate, and an addendum opinion must be obtained on remand.  

Finally, the Veteran received a diagnosis of GERD prior to his death.  He claimed that GERD was caused by service-connected PTSD.  On VA examination conducted in July 2010, the VA examiner found no link between GERD and PTSD because the Veteran had not yet been diagnosed with PTSD.  No other opinion of record addresses the Veteran's contentions.  Remand is appropriate to obtain an addendum opinion that addresses this theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  In particular, obtain outstanding VA treatment records from the Portland VA Medical Center dating from 1965 through 2002.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant,

3.  Arrange for a VA examiner to provide an addendum opinion for the claims of entitlement to service connection for left ankle, left shoulder, and bilateral hip disorders.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that left ankle, left shoulder, and bilateral hip disorders had their onset during military service or are otherwise related to such service. 

b. Whether it is at least as likely as not (50 percent or greater probability) that left shoulder, left ankle, and bilateral hip disorders were caused by the Veteran's service connected right shoulder and bilateral knee disorders.

c. Whether it is at least as likely as not (50 percent or greater probability) that left shoulder, left ankle, and bilateral hip disorders were aggravated (increased in severity) by the Veteran's service-connected right shoulder and bilateral knee disorder.

4.  Arrange for a VA examiner to provide an addendum opinion for the claim of entitlement to service connection for GERD.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that GERD was caused by the Veteran's service connected PTSD and medications used to treat his service-connected conditions.  

b. Whether it is at least as likely as not (50 percent or greater probability) that GERD was aggravated (increased in severity) by the Veteran's service-connected PTSD and medications used to treat his service-connected conditions.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


